         Case 3:20-cv-00215-KRG Document 60 Filed 10/26/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                             Civil Action No. 3:20-CV-00215-KRG


 JIM BOGNET, et al.,                          )
                                              )
               Plaintiffs,                    )
                                              )
        v.                                    )
                                              )
 KATHY BOOCKVAR, in her capacity as           )
 Secretary of the Commonwealth of             )
 Pennsylvania, et al.,                        )
                                              )
               Defendants.
                                              )
                                              )
                                              )


                                 NOTICE OF APPEARANCE

       Please enter my appearance on behalf of amicus curiae Governor Arnold Schwarzenegger

in the above-captioned action.

Dated: October 26, 2020                           Respectfully Submitted,

                                                  /s/ Philip W. Marsh ______
                                                  Philip W. Marsh
                                                  ARNOLD & PORTER
                                                    KAYE SCHOLER LLP
                                                  3000 El Camino Real
                                                  Five Palo Alto Square, Suite 500
                                                  Palo Alto, CA 94306-3807
                                                  philip.marsh@arnoldporter.com

                                                  Counsel for Amicus Curiae
         Case 3:20-cv-00215-KRG Document 60 Filed 10/26/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will automatically serve electronic copies

on all counsel of record.

                                                     /s/ Philip W. Marsh ______
                                                     Philip W. Marsh
